Citation Nr: 0922696	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-42 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from November 1965 to May 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Chicago, Illinois, Regional Office which denied special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  In July 2004, the 
Veteran informed the Department of Veterans Affairs (VA) that 
he had moved to Georgia.  The Veteran's claims files were 
subsequently transferred to the Atlanta, Georgia, Regional 
Office (RO).  

In April 2007, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In August 
2007, the Board, in pertinent part, remanded the issue of 
"entitlement to special monthly compensation by reason of 
being in need for regular aid and attendance or on account of 
being housebound" to the RO for additional action.  

In February 2009, the Appeals Management Center (AMC) denied 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  

The Board acknowledges that it erroneously framed the issue 
on appeal in its August 2007 Remand as "entitlement to 
special monthly compensation by reason of being in need for 
regular aid and attendance or on account of being 
housebound" rather than the certified issue on appeal of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  The 
Board's Remand instructions reflected its erroneous framing 
of the issue on appeal.  Absent a notice of disagreement 
(NOD), a statement of the case, and a substantive appeal, the 
Board does not have jurisdiction over the issue of the 
Veteran's entitlement to special monthly compensation based 
on the need for regular aid and attendance or at the 
housebound rate.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. 
App. 279, 284 (1997); Shockley v. West, 11 Vet. App. 208 
(1998).  The Veteran may submit a NOD with the AMC's February 
2009 denial of special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate if 
he so desires.  

The issue of special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
REMANDED to the RO via the AMC, in Washington, DC.  The VA 
will notify the Veteran if further action is required on his 
part.  

The Veteran has submitted statements which may be reasonably 
construed as a claim for an increased disability evaluation 
for his service-connected back strain.  Therefore, the issue 
is referred to the RO for action as may be appropriate.  


REMAND

In his May 2009 Appellant's Post-Remand Brief, the accredited 
representative advances that the December 2008 VA examination 
for aid and attendance or housebound fails to conclude 
whether the Veteran's chronic disabilities render him in need 
of the regular aid and attendance of another individual and 
is therefore inadequate for evaluation purposes.  The 
accredited representative requests that the Veteran's appeal 
by remanded to the RO so that he could be afforded a further 
evaluation.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then schedule the Veteran for a VA 
aid and attendance or housebound 
examination which is sufficiently broad 
to determine the current nature and 
severity of all of his chronic 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the Veteran's chronic 
disabilities render him in the regular 
need of aid and attendance of another 
individual.  

Send the claims folders to the examiner 
for review. The examination report should 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to special monthly pension 
based on the need for regular aid and 
attendance or at the housebound rate.  If 
the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last supplemental 
statement of the case (SSOC).  The 
Veteran should be given the opportunity 
to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

